PCIJ_AB_78_SocieteCommercialeBelgique_BEL_GRC_1939-06-15_ANX_01_NA_NA_EN.txt. 24.

25.

188

ANNEX.

DOCUMENTS SUBMITTED TO THE COURT.

I.—DocuMENTS FILED ON BEHALF OF THE BELGIAN GOVERNMENT.
A.—In the course of the written proceedings :

Letters from the Greek Minister for For. Aff. to the Belgian Minister in
Athens, dated September 21st and October 31st, 1933.

Letter from the Société commerciale de Belgique to the Greek Ministers
of Communications and Finance, dated December 30th, 1933.

Letter from the Belgian Minister in Athens to the Greek Foreign Minister,
dated April 30th, 1934.

Minutes of the meeting of the Arbitration Commission, July 11th, 1934.
Letter from the Greek Ministry of Communications to the Company,
dated September 11th, 1934. .

Special Agreement for Arbitration of August 30th, 1934.

Arbitral Award of January 3rd, 1936.

Arbitral Award of July 25th, 1936.

Letter from the Company to the Greek Ministers of Finance and Commu-
nications, dated August 3rd, 1936.

Emergency Law sub No. 361—1936.

Letter from the Company to the Greek Minister of Finance, dated
September 19th, 1936.

Letter from the Greek Ministry of Finance to the Société nationale de
Crédit à l'Industrie, Brussels, dated September 29th, 1936.

Letter from the Company to the Greek Minister of Finance, dated Sep-
tember 15th, 1936.

Note verbale from the Belgian Minister in Athens to the Greek Ministry
for For. Aff., dated December 11th, 1936.

Letter from the delegates of the Company to the Greek Minister of
Finance, dated December 21st, 1936.

Note from the Greek Government to the delegates of the Company,
dated December 31st, 1936.

Letter from the delegates of the Company to the Greek Minister of
Finance, dated January 5th, 1937.

Letter from the Company to the Greek Minister of Finance, dated
May 21st, 1937.

Letter from the Belgian Minister in Athens to the President of the
Council of Ministers of Greece, dated June 14th, 1937.

Letter from the Greek Ministry for For. Aff. to the Belgian Minister in
Athens, dated June 28th, 1937.

Letter from the Belgian Minister in Athens to the President of the
Council of Ministers of Greece, dated July 12th, 1937.

Letter from the Belgian Minister in Athens to the President of the
Council of Ministers of Greece, dated August oth, 1937.

Letter from the Société nationale de Crédit à l'Industrie, Brussels, to
the Greek Ministry of Finance, dated October 2oth, 1936.

Note verbale from the Greek Ministry for For. Aff. to the Belgian Minister
in Athens, dated September 6th, 1937.

Noie verbale from the Greek Ministry for For. Aff. to the Belgian Minister
in Athens, dated September 6th, 1937.

32
WI ay

A./B. 78.—‘SOCIETE COMMERCIALE DE BELGIQUE” 189

Note verbale from the Belgian Minister in Athens to the Greek Ministry
for For. Aff., dated December 22nd, 1937.

Note verbale from the Greek Ministry for For. Aff. to the Belgian Minister
in Athens, dated February 17th, 1938.

Extract from the report of the Third Expert, July 11th, 1936 (Compen-
sation claimed by the Government—Damages for failure to carry out
programme completely).

Extract from the report of the Third Expert, July 11th, 1936 (Compen-
sation claimed by the Government—Damages for delay).

Opinion of the Third Expert, March 2oth, 1936, concerning penalties
imposed on the Company for delay in delivery of rolling-stock.

Note handed by the Belgian Minister in Athens to the Greek Minister
for For. Aff., February 21st, 1927.

Some characteristics of the conventions concluded by the Greek Govern-
ment between 1924 and 1926 for the carrying out and financing of
public works.

Extract from the report of the Third Expert, July 11th, 1936 (Compen-
sation claimed by the Company—-Opinion on the merits).

Extract from the Messager d'Athènes of October 6th, 1938: ‘A country
at work.”

Extracts from the account of the work of the International Financial
Commission for the year 1937.

Messager d'Athènes of November 7th, 8th and oth, 1937.—Extracts from
the speech of M. Metaxas at Patras.

Extract from the Messager d'Athènes, August 3rd, 1938: “The work of
August 4th, illustrated by figures.”

Messager d'Athènes of August 4th, 1938.—Extract from the message of
the head of the Government to the Hellenic people.

B.—In the course of the oval proceedings :

Convention of August 27th, 1925, between the Greek Government and
the Société commerciale de Belgique, and Additional Agreements.

II.—DocuMENTS FILED ON BEHALF OF THE GREEK GOVERNMENT.
A.— In the course of the written proceedings :

Railway map of the Kingdom of Greece showing the lines covered by
the Convention of August 27th, 1925.

Extracts from the Convention of August 27th, 1925, concerning the cost
of the work to be carried out by the Company.

Extracts from conventions and agreements as regards the nature of the
gold loan.

Agreement concluded between the Greek Government and bond-bearers of
its external debt (Sept. 1932—in English, with French translation).

Agreement of. November 1933 (in English, with French translation).
Agreement of August 1936 (in English, with French translation).
Holding of the Bank of Greece in gold and foreign currency.

Report of the Financial Committee to the Council of the League of
Nations, June 30th, 1933 (doc. of the L. N. C. 387. M. 194—1933. II. A).

B.—In the course of the oval proceedings :

Communication from the Council of Foreign Bondholders and from the
League Loans Committee, published in the London Press on March 2nd,
1939 (in English and French).

Budget of the Greek State (years 1936-1937, 1937-1938, 1938-1939).

33
A./B. 78.—"SOCIÉTÉ COMMERCIALE DE BELGIQUE” 190

Remittances from Greek emigrants abroad (years 1930, 1932, 1936, 1937,
1938).

Service of the Foreign Public Debt (years 1936-1937, 1937-1938, 1938-
1939). . ;
Extraordinary expenditure on national defence (apart from ordinary
expenditure) (years 1935-1936 to 1939-1940).

Percentage of consumption of cereals covered by home produce (years
1936-1938).

Sums paid for imported cereals (years 1936, 1937).

Holdings of the Bank of Greece in gold and foreign currency (years
1933-1938).

Bank of Greece: statistics of the holdings of the Bank and of currency
circulation (years 1936-1938).

Deficit in the balance of payments (years 1936-1938).

Index of economic activity (years 1928, 1932-1938).

Index of quotations on the Athens stock-market (years 1928-1938).

Cost of living index for forty-four towns of Greece (years 1931-1939).

34
